Exhibit 10.1
 
SECURITIES PURCHASE AGREEMENT
 
THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of _________,
2004, by and between LEVEL 8 SYSTEMS, INC., a Delaware corporation (the
“Company”), and the various purchasers listed on Schedule I hereto (each
referred to herein as a “Purchaser” and, collectively, the “Purchasers”).
 
WHEREAS, the Company and the Purchasers are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Rule 506 under Regulation D as promulgated by the United States Securities
and Exchange Commission (the “Commission”) under Section 4(2) of the Securities
Act of 1933, as amended (the “Securities Act”);
 
(i)  WHEREAS, subject to the terms and conditions set forth in this Agreement,
the Company desires to issue and sell to the Purchasers, and the Purchasers
desire to acquire from the Company, shares of common stock of the Company, par
value $.001 per share (the “Common Stock”), and a stock purchase warrant (each a
“Warrant”, and, collectively, the "Warrants"), in the form of Exhibit A annexed
hereto to purchase shares of the Company’s Common Stock;
 
(ii)  WHEREAS, contemporaneously with the execution and delivery of this
Agreement, the parties hereto are executing and delivering a Registration Rights
Agreement substantially in the form of Exhibit B attached hereto (the
“Registration Rights Agreement”) pursuant to which the Company has agreed to
provide certain registration rights under the Securities Act and the rules and
regulations promulgated thereunder, and applicable state securities laws;
 
(iii)  WHEREAS, certain of the Purchasers are holders of shares of stock of
Critical Mass Mail, Inc. d/b/a “Ensured Mail” and “Ensured Solutions”
(“Critical”); and
 
(iv)  WHEREAS, the Company, Cicero Technologies Acquisition, LLC and Critical
are entering into an Asset Purchase Agreement contemporaneously with the
execution of this Agreement, whereby the Company, or a subsidiary will acquire
certain of the assets of Critical in exchange for shares of the Company’s Common
Stock (the “Acquisition”).
 
NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements hereinafter, the Company and the Purchasers hereby agree as follows:


ARTICLE I. 
 
PURCHASE AND SALE
 
1.1  Purchase and Sale. On the Closing Date (as defined below), subject to the
terms and conditions set forth herein, the Company shall issue and sell to each
Purchaser and each Purchaser, severally and not jointly, shall purchase from the
Company the shares of Common Stock as set forth on Schedule I (the “Shares”) and
a Warrant exercisable for the amount of Common Stock as set forth on Schedule I
for such Purchaser. The aggregate purchase price for the Shares and Warrant
purchased by the Purchasers shall be $1,246,600.
 

--------------------------------------------------------------------------------


1.2  Closing. The closing (the “Closing”) of the purchase and sale of the Common
Stock and the Warrants shall take place at the offices of Lemery Greisler LLC,
10 Railroad Place, Saratoga Springs, New York 12866, immediately following the
execution hereof or such later date or different location as the parties shall
agree, but in no event prior to the date that the conditions set forth in
Section 4.1 have been satisfied or waived by the appropriate party (such date of
the Closing, the “Closing Date”). At the Closing:
 
a. Each Purchaser shall deliver to the Company (1) this Agreement, duly executed
by such Purchaser, (2) the Registration Rights Agreement, duly executed by such
Purchaser and (3) its portion of the purchase price as set forth next to its
name on Schedule I in United States dollars in immediately available funds to an
account or accounts designated in writing by the Company; and
 
b. The Company shall deliver to each Purchaser (1) this Agreement, duly executed
by the Company, (2) the Registration Rights Agreement, duly executed by the
Company, (3) a Warrant representing the Purchaser's right to acquire the number
of shares of Common Stock as set forth on Schedule I hereto registered in the
name of such Purchaser, and (4) a certificate evidencing the number of shares of
Common Stock purchased by such Purchaser as set forth on Schedule I hereto,
registered in the name of such Purchaser.
 


ARTICLE II. 
 
REPRESENTATIONS AND WARRANTIES
 
2.1  Representations and Warranties of the Company. The Company represents and
warrants to each of the Purchasers that the statements contained in this Section
2.1 are true, correct and complete as of the date hereof, and will be true
correct and complete as of the Closing Date (unless specifically made as of
another date), except as specified to the contrary in the corresponding
paragraph of the disclosure schedule prepared by the Company accompanying this
Agreement (the “Company Disclosure Schedules”):
 
a.  Organization and Qualification. The Company duly incorporated, validly
existing and in good standing under the laws of Delaware, with the requisite
corporate power and authority to own and use its properties and assets and to
carry on its business as currently conducted. Except as set forth on Schedule
2.1(a), the Company is duly qualified as a foreign corporation to do business
and is in good standing as a foreign corporation in each jurisdiction in which
the nature of the business conducted or property owned by it makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not, individually or in the aggregate, (x)
adversely affect the legality, validity or enforceability of any of this
Agreement or the Transaction Documents (as defined in Section 2.1(b)) or any of
the transactions contemplated hereby or thereby, (y) have or result in a
material adverse effect on the results of operations, assets, or financial
condition of the Company, taken as a whole or (z) impair the Company’s ability
to perform fully on a timely basis its obligations under any Transaction
Document (any of (x), (y) or (z), being a “Material Adverse Effect”). The
Company has made available to the Purchaser true and correct copies of the
Company's Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”), and the Company's Bylaws, as in
effect on the date hereof (the “Bylaws”).
 
2

--------------------------------------------------------------------------------


b.  Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and to consummate the transactions contemplated by
this Agreement and the Registration Rights Agreement and the Warrants
(collectively, the “Transaction Documents”), and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of this
Agreement and the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby have been duly authorized
by all necessary corporate action by the Company. Each of this Agreement and the
Transaction Documents has been duly executed by the Company and when delivered
in accordance with the terms hereof will constitute the valid and binding
obligation of the Company enforceable against the Company in accordance with its
terms, except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application and except that rights to
indemnification and contribution may be limited by Federal or state securities
laws or public policy relating thereto.
 
c.  Capitalization. As of the date hereof, the authorized capital stock of the
Company is as set forth in Schedule 2.1(c). All of such outstanding shares of
capital stock have been, or upon issuance will be, validly authorized and
issued, fully paid and nonassessable. Except as specifically set forth in
Schedule 2.1 (c), no securities of the Company are entitled to preemptive or
similar rights, and no Person (as hereinafter defined) has any right of first
refusal, preemptive right, right of participation, or any similar right to
participate in the transactions contemplated by the Transaction Documents.
Except as specifically set forth in Schedule 2.1 (c), and except as a result of
the purchase and sale of the Shares and Warrant, there are no outstanding
options, warrants, script rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities, rights or obligations
convertible into or exchangeable for, or giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or contracts, commitments,
understandings or arrangements by which the Company or any subsidiary is or may
become bound to issue additional shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. The issue and sale of
the Shares and Warrants will not obligate the Company to issue shares of Common
Stock or other securities to any Person (other than the Purchasers) and will not
result in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under such securities.
 
d.  Authorization and Validity; Issuance of Shares. The Shares and the shares of
Common Stock issuable upon exercise of the Warrants (the “Warrant Shares”) are
and will at all times hereafter continue to be duly authorized and reserved for
issuance and, when issued and paid for in accordance with this Agreement and the
Transaction Documents, will be validly issued, fully paid and non-assessable,
free and clear of all liens.
 
e.  No Conflicts. The execution, delivery and performance of this Agreement and
each of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby (including the
issuance of the Warrant Shares) do not and will not (i) conflict with or violate
any provision of the Certificate of Incorporation, Bylaws or other
organizational documents of the Company, (ii) subject to obtaining the consents
referred to in Section 2.1(f), conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture, patent, patent license or instrument
(evidencing a Company debt or otherwise) to which the Company is a party or by
which any property or asset of the Company is bound or affected, except where
such conflict or violation has not resulted or would not reasonably be expected
to result, individually or in the aggregate, in a Material Adverse Effect, or
(iii) result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which the Company is subject (including Federal and state securities laws and
regulations and the rules and regulations of the principal market or exchange on
which the Common Stock is traded or listed), or by which any material property
or asset of the Company is bound, except where such conflict has not resulted or
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect.
 
3

--------------------------------------------------------------------------------


f.  Consents and Approvals. The Company is not required to obtain any consent,
waiver, authorization or order of, give any notice to, or make any filing or
registration with, any court or other federal, state, local or other
governmental authority, regulatory or self regulatory agency, or other Person in
connection with the execution, delivery and performance by the Company of this
Agreement or the Transaction Documents, other than (i) the filing of a
registration statement with the Commission, which shall be filed in accordance
with and in the time periods set forth in the Registration Rights Agreement and
(ii) any filings, notices or registrations under applicable Federal or state
securities laws (together with the consents, waivers, authorizations, orders,
notices and filings referred to on Schedule 2.1(f), the “Required Approvals”),
except where failure to do so has not resulted or would not reasonably result,
individually, or in the aggregate, in a Material Adverse Effect. “Person” means
an individual or corporation, partnership, trust, incorporated or unincorporated
association, joint venture, limited liability company, joint stock company,
government (or an agency or subdivision thereof) or other entity of any kind.
 
g.  Litigation; Proceedings. Except as specifically set forth on Schedule
2.1(g)or in the SEC Documents (as hereinafter defined), there is no action,
suit, notice of violation, proceeding or investigation pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its subsidiaries or any of their respective properties before or by any court,
governmental or administrative agency or regulatory authority (Federal, state,
county, local or foreign) (collectively, an “Action”) which (i) adversely
affects or challenges the legality, validity or enforceability of any of this
Agreement or the Transaction Documents or (ii) would reasonably be expected to,
individually or in the aggregate, have a Material Adverse Effect. Neither the
Company nor any subsidiary, nor, to the knowledge of the Company, any officer
thereof, is or has been, nor, to the knowledge of the Company, any director
thereof is or has been for the last three years, the subject of any Action
involving a claim of violation of or liability under federal or state securities
laws or a claim of breach of fiduciary duty. There has not been, and, to the
knowledge of the Company, there is not pending or contemplated, any
investigation by the Commission involving the Company or any current or former
director that was a director of the Company at any time during the last three
years or officer of the Company. The Commission has not issued any stop order or
other order suspending the effectiveness of any registration statement filed by
the Company or any subsidiary under the Exchange Act or the Securities Act.
 
h.  No Default or Violation. The Company (i) is not in default under or in
violation of any indenture, loan or other credit agreement or any other
agreement or instrument to which it is a party or by which it or any of its
properties is bound and which is required to be included as an exhibit to any
SEC Document (as defined in Section 2.1(j)) or will be required to be included
as an exhibit to the Company’s next filing under either the Securities Act or
the Securities Exchange Act of 1934, as amended (the “Exchange Act”), (ii) is
not in violation of any order of any court, arbitrator or governmental body
applicable to it, (iii) is not in violation of any statute, rule or regulation
of any governmental authority to which it is subject, (iv) is not in default
under or in violation of its Certificate of Incorporation, Bylaws or other
organizational documents, respectively in the case of (i), (ii) and (iii),
except where such violations have not resulted or would not reasonably result,
individually or in the aggregate, in a Material Adverse Effect.
 
4

--------------------------------------------------------------------------------


i.  Private Offering. The Company and all Persons acting on its behalf have not
made, directly or indirectly, and will not make, offers or sales of any
securities or solicited any offers to buy any security under circumstances that
would require registration of the Common Stock or the Warrants or the issuance
of such securities under the Securities Act. Subject to the accuracy and
completeness of the representations and warranties of the Purchasers contained
in Section 2.2, the offer, sale and issuance by the Company to the Purchasers of
each of the Common Stock and the Warrants and the issuance of the Warrant Shares
is exempt from the registration requirements of the Securities Act.
 
j.  SEC Documents; Financial Statements. The Common Stock of the Company is
registered pursuant to Section 12(g) of the Exchange Act. Since December 31,
2001, the Company has filed all reports, schedules, forms, statements and other
documents required to be filed by it, with the Commission, pursuant to Section
13, 14 or 15(d) of the Exchange Act (the foregoing materials and all exhibits
included therein and financial statements and schedules thereto and documents
(other than exhibits to such documents) incorporated by reference therein being
collectively referred to herein as the “SEC Documents”), on a timely basis or
has received a valid extension of such time of filing and has filed any such SEC
Documents prior to the expiration of any such extension. As of their respective
dates, the SEC Documents complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Documents, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC
Documents comply in all material respects with applicable accounting
requirements and the rules and regulations of the Commission with respect
thereto as in effect at the time of filing. Such financial statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
 
k.  Material Changes. Since the date of the latest audited financial statements
included within the SEC Documents, except as specifically disclosed in the SEC
Documents , (i) there has been no event, occurrence or development that has had
or that could result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities (contingent or otherwise) other than (A) trade payables
and accrued expenses incurred in the ordinary course of business consistent with
past practice and (B) liabilities not required to be reflected in the Company's
financial statements pursuant to GAAP or required to be disclosed in filings
made with the Commission, (iii) the Company has not altered its method of
accounting or the identity of its auditors, (iv) the Company has not declared or
made any dividend or distribution of cash or other property to its stockholders
or purchased, redeemed or made any agreements to purchase or redeem any shares
of its capital stock, and (v) the Company has not issued any equity securities
to any officer, director or affiliate, except pursuant to existing Company stock
option plans. The Company does not have pending before the Commission any
request for confidential treatment of information.
 
5

--------------------------------------------------------------------------------




l.  Patents and Trademarks. The Company and its subsidiaries own, or have rights
to use, all patents, patent applications, trademarks, trademark applications,
service marks, trade names, copyrights, licenses and other similar rights that
are necessary or material for use in connection with their respective businesses
as described in the SEC Documents and which the failure to so own or have could
have, or reasonably be expected to result in, a Material Adverse Effect
(collectively, the “Intellectual Property Rights”). Except with respect to
liabilities reflected in the Company’s financial statements or as otherwise
described in the SEC Documents The Intellectual Property Rights are not subject
to any lien, mortgage, pledge, security interest, encumbrance, claim,
restriction on use, option, conditional sales agreement, or charge of any kind,
or any rights of others, however evidenced or created which would reasonably be
expected to have a Material Adverse Effect. The business as now conducted and as
presently proposed to be conducted by the Company does not and will not cause
the Company to infringe or violate any of the patents, trademarks, service
marks, trade names, copyrights, domain names, licenses, trade secrets or other
proprietary rights of any other person or entity. Neither the Company nor any
subsidiary has received a written notice that the Intellectual Property Rights
used by the Company or any subsidiary violates or infringes upon the rights of
any Person which if determined adversely to the Company would, individually or
in the aggregate have a Material Adverse Effect. To the knowledge of the
Company, all such Intellectual Property Rights are enforceable and there is no
existing infringement by another Person of any of the Intellectual Property
Rights.
 
m.  Transactions With Affiliates and Employees. Except as set forth in SEC
Documents, none of the officers or directors of the Company and, to the
knowledge of the Company, none of the employees of the Company is presently a
party to any transaction with the Company or any subsidiary (other than for
services as employees, officers and directors), including any contract,
agreement or other arrangement providing for the furnishing of services to or
by, providing for rental of real or personal property to or from, or otherwise
requiring payments to or from any officer, director or such employee or, to the
knowledge of the Company, any entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
n.  Eligibility to Register Shares. The Company is eligible to register the
resale of its Common Stock and the Warrant Shares for resale by the Purchasers
under Form S-1 promulgated under the Securities Act.
 
o.  Registration Rights. Except as specifically set forth on Schedule 2.1 (o),
the Company has not granted or agreed to grant to any Person any rights
(including “piggy-back” registration rights) to have any securities of the
Company registered with the Commission or any other governmental authority.
 
p.  Broker’s Fees. No fees or commissions or similar payments with respect to
the transactions contemplated by this Agreement or the Transaction Documents
have been paid or will be payable by the Company to any third party broker,
financial advisor, finder, investment banker, or bank. The Purchaser shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this
Section 2.1(p) that may be due in connection with the transactions contemplated
by this Agreement and the Transaction Documents.
 
6

--------------------------------------------------------------------------------


q.  Disclosure. Except for information regarding the transaction contemplated by
this Agreement and the Transaction Documents and the terms and conditions hereof
and thereof, the Company confirms that neither it nor any other Person acting on
its behalf has provided any of the Purchasers or their agents or counsel with
any information the Company believes constitutes material, non-public
information. The Company understands and confirms that the Purchasers will rely
on the foregoing representations in effecting transactions in securities of the
Company. All disclosure provided to the Purchasers regarding the Company, its
business and the transactions contemplated hereby, including the Schedules to
this Agreement, furnished by or on behalf of the Company are true and correct
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading.
 
2.2  Representations and Warranties of the Purchasers. Each of the Purchasers,
severally and not jointly, hereby represents and warrants to the Company as
follows:
 
a.  Organization; Authority. Such Purchaser, as applicable, is a corporation or
a limited liability company or limited partnership duly formed, validly existing
and in good standing under the laws of the jurisdiction of its incorporation or
formation with the requisite power and authority, corporate or otherwise, to
enter into and to consummate the transactions contemplated hereby and by this
Agreement and the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The purchase by such Purchaser, as
applicable, of the shares of Common Stock and the Warrant hereunder has been
duly authorized by all necessary action on the part of such Purchaser. Each of
this Agreement and the Transaction Documents has been duly executed and
delivered by each Purchaser and constitutes the valid and legally binding
obligation of each Purchaser, enforceable against such Purchaser in accordance
with its terms, subject to bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium and similar laws of general applicability relating to
or affecting creditors’ rights generally and to general principles of equity and
except that rights to indemnification and contribution may be limited by Federal
or state securities laws or public policy relating thereto.
 
b.  Investment Intent. Such Purchaser is acquiring the shares of Common Stock
and the Warrant for its own account and not with a present view to or for
distributing or reselling the shares of Common Stock, the Warrant or the Warrant
Shares or any part thereof or interest therein in violation of the Securities
Act. Nothing contained herein shall be deemed a representation or warranty by
such Purchaser to hold the Shares or Warrant or Warrant Shares for any period of
time. Such Purchaser is acquiring the Shares or Warrant or Warrant Shares
hereunder in the ordinary course of its business. Such Purchaser does not have
any agreement or understanding, directly or indirectly, with any Person to
distribute any of the Shares.
 
c.  Purchaser Status. At the time such Purchaser was offered the Common Stock
and the Warrant, and at the Closing Date and each date such Purchaser exercises
the Warrant, (i) it was and will be an “accredited investor” as defined in Rule
501 under the Securities Act and (ii) such Purchaser, either alone or together
with its representatives, had and will have such knowledge, sophistication and
experience in business and financial matters so as to be capable of evaluating
the merits and risks of the prospective investment in the Common Stock, the
Warrant and the Warrant Shares. Such Purchaser is not a registered broker-dealer
under Section 15 of the Exchange Act.
 
d.  Reliance. Such Purchaser understands and acknowledges that (i) the Common
Stock, the Warrant and the Warrant Shares are being offered and sold to the
Purchaser without registration under the Securities Act in a private placement
that is exempt from the registration provisions of the Securities Act under
Section 4(2) of the Securities Act or Regulation D promulgated thereunder and
(ii) the availability of such exemption depends in part on, and the Company will
rely upon the accuracy and truthfulness of, the representations set forth in
this Section 2.2 and such Purchaser hereby consents to such reliance.
 
7

--------------------------------------------------------------------------------


e.  Information. Such Purchaser and its advisors, if any, have been furnished
with all materials relating to the business, finances and operations of the
Company and materials relating to the offer and sale of the Common Stock and the
Warrant which have been requested by such Purchaser or its advisors. Such
Purchaser and its advisors, if any, have been afforded the opportunity to ask
questions of the Company. The Purchaser understands that its investment in the
Common Stock and Warrant involves a significant degree of risk. Neither such
inquiries nor any other investigation conducted by or on behalf of such
Purchaser or its representatives or counsel shall modify, amend or affect such
Purchaser's right to rely on the truth, accuracy and completeness of the
Company's representations and warranties contained in this Agreement or the
Transaction Documents.
 
f.  Governmental Review. Such Purchaser understands that no United States
Federal or state agency or any other government or governmental agency has
passed upon or made any recommendation or endorsement of the Common Stock or
Warrants.
 
g.  Residency. Such Purchaser is a resident of the jurisdiction set forth
immediately beside such Purchaser’s name on Schedule I hereto.
 
The Company acknowledges and agrees that the Purchasers make no representations
or warranties with respect to the transactions contemplated hereby other than
those specifically set forth in this Section 2.2.


ARTICLE III.  
 
OTHER AGREEMENTS
 
3.1  Transfer Restrictions.
 
a.  If any Purchaser should decide to dispose of the Common Stock, the Warrant,
or the Warrant Shares held by it, such Purchaser understands and agrees that it
may do so (1) only pursuant to an effective registration statement under the
Securities Act, (2) pursuant to an available exemption from the registration
requirements of the Securities Act, (3) to an affiliate of the Purchaser, or (4)
pursuant to Rule 144 promulgated under the Securities Act (“Rule 144”). In
connection with any transfer of any Common Stock, the Warrant or Warrant Shares
other than pursuant to an effective registration statement, Rule 144, to the
Company or to an affiliate of the Purchasers, the Company may require the
transferor thereof to provide to the Company a written opinion of counsel
experienced in the area of United States securities laws selected by the
transferor, the form and substance of which opinion shall be customary for
opinions of counsel in comparable transactions and reasonably acceptable to the
Company, to the effect that such transfer does not require registration of such
transferred securities under the Securities Act; provided, however, that if the
Common Stock, the Warrant, or Warrant Shares may be sold pursuant to Rule
144(k), no written opinion of counsel shall be required from any Purchaser if
such Purchaser provides reasonable assurances that such security can be sold
pursuant to Rule 144(k). Notwithstanding the foregoing, the Company hereby
consents to and agrees to register any transfer by any Purchaser to an affiliate
of such Purchaser, provided that the transferee certifies to the Company that it
is an “accredited investor” as defined in Rule 501(a) under the Securities Act.
Any such transferee shall agree in writing to be bound by the terms of this
Agreement and the Transaction Documents and shall have the rights of a Purchaser
under this Agreement and the Transaction Documents. The Company shall not
require an opinion of counsel in connection with the transfer of the shares of
Common Stock, the Warrant or the Warrant Shares to an affiliate of a Purchaser.
 
8

--------------------------------------------------------------------------------


b. The Purchasers agree to the imprinting, so long as is required by this
Section 3.1(b), of the following legend on the Common Stock, the Warrant and the
Warrant Shares:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED WITH THE SECURITIES
AND EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE
UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS AS EVIDENCED BY A LEGAL OPINION OF COUNSEL TO
THE TRANSFEROR TO SUCH EFFECT, THE SUBSTANCE OF WHICH SHALL BE REASONABLY
ACCEPTABLE TO THE COMPANY. THESE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN SECURED BY SUCH SHARES.
 
The Company acknowledges and agrees that a Purchaser may from time to time
pledge pursuant to a bona fide margin agreement or grant a security interest in
some or all of the shares of Common Stock, the Warrant or the Warrant Shares
and, if required under the terms of such arrangement, such Purchaser may
transfer pledged or secured shares of Common Stock, Warrant or Warrant Shares to
the pledgees or secured parties. Such a pledge or transfer would not be subject
to approval of the Company and no legal opinion of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party reasonably request in connection with a pledge or transfer of the shares
of Common Stock, the Warrant or the Warrant Shares, including the preparation
and filing of any required prospectus supplement under Rule 424(b)(3) of the
Securities Act or other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.
 
The Company agrees that it will provide any Purchaser, upon request, with a
certificate or certificates representing shares of Common Stock, the Warrant or
the Warrant Shares, free from such legend at such time as such legend is no
longer required hereunder. If such certificate or certificates had previously
been issued with such a legend or any other legend, the Company shall, upon
request and upon the delivery of the legended certificate(s), reissue such
certificate or certificates free of any legend. The Company agrees that
following the effective date of the registration statement meeting the
requirements set forth in the Registration Rights Agreement and covering the
resale of the Shares and Warrant Shares by the Purchasers or at such time as
such legend is no longer required under this Section 3.1, it will, no later than
three Trading Days (as such term is defined in the Registration Rights
Agreement) following the delivery by a Purchaser to the Company or the Company's
transfer agent of a certificate representing Shares and Warrant Shares issued
with a restrictive legend, deliver or cause to be delivered to such Purchaser a
certificate representing such Shares and Warrant Shares that is free from all
restrictive and other legends.
 
3.2  Stop Transfer Instruction. The Company may not make any notation on its
records or give instructions to any transfer agent of the Company which enlarge
the restrictions on transfer set forth in Section 3.1.
 
3.3  Reservation of Warrant Shares. The Company at all times shall reserve a
sufficient number of shares of its authorized but unissued Common Stock to
provide for the full conversion of the Warrant. If at any time the number of
shares of Common Stock authorized and reserved for issuance is insufficient to
cover the number of Warrant Shares issued and issuable upon exercise of the
Warrant (based on the Exercise Price (as defined in the Warrant) of the Warrant
in effect from time to time) without regard to any limitation on exercises, the
Company will promptly take all corporate action necessary to authorize and
reserve such shares including, without limitation, calling a special meeting of
stockholders to authorize additional shares to meet the Company’s obligations
under this Section 3.3, in the case of an insufficient number of authorized
shares, and using best efforts to obtain stockholder approval of an increase in
such authorized number of shares.
 
9

--------------------------------------------------------------------------------




3.4   Furnishing of Information. As long as any Purchaser owns shares of Common
Stock, the Warrant or the Warrant Shares, the Company covenants to timely file
(or obtain extensions in respect thereof and file within the applicable grace
period) all reports required to be filed by the Company after the date hereof
pursuant to the Exchange Act. Upon the request of any such Person, the Company
shall deliver to such Person a written certification of a duly authorized
officer as to whether it has complied with the preceding sentence. As long as
any Purchaser owns shares of Common Stock, the Warrant or the Warrant Shares, if
the Company is not required to file reports pursuant to such laws, it will
prepare and furnish to the Purchasers and make publicly available in accordance
with Rule 144(c) such information as is required for the Purchasers to sell the
Shares under Rule 144.
 
3.5   Integration. The Company shall not, and shall use its best efforts to
ensure that no affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the shares of Common Stock hereunder in a manner that would require the
registration under the Securities Act of the sale of the shares Common Stock to
the Purchasers, or that would be integrated with the offer or sale of the Shares
for purposes of the rules and regulations of the Nasdaq National Market, if such
integration would result in a violation of any such rule or regulation.
 
3.6   Use of Proceeds. The Company shall use the net proceeds from the sale of
the shares of Common Stock hereunder for working capital purposes.
 
3.7   Best Efforts. Each of the parties hereto shall use its best efforts to
satisfy each of the conditions to be satisfied by it as provided in Article IV
of this Agreement.
 

ARTICLE IV. 
 
CONDITIONS
 
4.1  Closing.
 
a.  Conditions Precedent to the Obligation of the Company to Sell the Shares of
Common Stock and the Warrants. The obligation of the Company to sell the shares
of Common Stock and the Warrants is subject to the satisfaction or waiver by the
Company, at or before the Closing Date, of each of the following conditions:
 
10

--------------------------------------------------------------------------------


(i)  Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser in this Agreement shall be true
and correct in all material respects as of the date when made and as of the
Closing Date;
 
(ii)  Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or before the Closing Date;
 
(iii)  No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement or
the Transaction Documents; and
 
(iv)  Acquisition.The Acquisition by the Company of certain of the assets of
Critical pursuant to the Asset Purchase Agreement between the Company and
Critical of even date herewith be consummated at or before the Closing Date.
 


b.  Conditions Precedent to the Obligation of the Purchasers to Purchase the
Shares of Common Stock and Warrants at the Closing. The obligation of each
Purchaser hereunder to acquire and pay for the shares of Common Stock and the
Warrant at the Closing is subject to the satisfaction or waiver by Purchaser, at
or before the Closing Date, of each of the following conditions:
 
(i) Accuracy of the Company’s Representations and Warranties. The
representations and warranties of the Company set forth in this Agreement shall
be true and correct in all respects as of the date when made and as of the
Closing Date;
 
(ii) Performance by the Company. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by this Agreement to be performed, satisfied or complied with by the Company at
or before the Closing Date;
 
(iii) No Injunction. No statute, rule, regulation, executive order, decree,
ruling or injunction shall have been enacted, entered, promulgated or endorsed
by any court or governmental authority of competent jurisdiction which prohibits
the consummation of any of the transactions contemplated by this Agreement and
the Transaction Documents;
 
(iv) Required Approvals. All Required Approvals shall have been obtained;
 
11

--------------------------------------------------------------------------------




(v) Shares of Common Stock. The Company shall have duly reserved the number of
shares of Common Stock and the number or Warrant Shares issuable upon the
exercise of the Warrants acquired by the Purchasers on the Closing Date;    
 
(vi) Acquisition. The Acquisition by the Company of certain of the assets of
Critical pursuant to the Asset Purchase Agreement between the Company and
Critical of even date herewith be consummated at or before the Closing Date
 
(vii)  Opinion of Counsel. The Purchasers shall have received an opinion from
the Company’s counsel, dated the Closing Date, addressed to the Purchasers, in a
form reasonably satisfactory to Purchasers;


(viii)  Certificates and Documents. The Company shall have delivered to the
Purchasers:
 
(a)  The Certificate of Incorporation of the Company, as in effect prior to the
Closing, certified by the Secretary of State of the State of Delaware;
 
 
(b)  Certificate, as of a date not more than 15 days prior to Closing, as to the
corporate good standing of the Company, issued by the Secretary of State of the
State of Delaware;
 
 
(c)  By-laws of the Company, certified by its Secretary or Assistant Secretary
as being in effect on the date of Closing; and
 
 
(d)  Resolutions of the Board of Directors of the Company, authorizing and
approving all matters in connection with this Agreement and the transactions
contemplated hereby, certified by the Secretary or Assistant Secretary of the
Company as of the date of Closing.; and
 


(ix)   Compliance Certificate. The Company shall have delivered to the
Purchasers a certificate, executed by the CEO or President of the Company, dated
the Closing Date, certifying to the fulfillment of the conditions specified in
this Article IV(b).


12

--------------------------------------------------------------------------------




ARTICLE V.  
 
INDEMNIFICATION
 
5.1  Indemnification. The Company will indemnify and hold the Purchasers and
their directors, officers, shareholders, partners, employees and agents (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys' fees and
costs of investigation that any such Purchaser Party may suffer or incur as a
result of or relating to (a) any misrepresentation, breach or inaccuracy, or any
allegation by a third party that, if true, would constitute a breach or
inaccuracy, of any of the representations, warranties, covenants or agreements
made by the Company in this Agreement or in the other Transaction Documents; or
(b) any cause of action, suit or claim brought or made against such Purchaser
Party and solely arising out of or solely resulting from the execution,
delivery, performance or enforcement of this Agreement or any of the other
Transaction Documents. The Company will reimburse such Purchaser for its
reasonable legal and other expenses (including the cost of any investigation,
preparation and travel in connection therewith) incurred in connection
therewith, as such expenses are incurred. Notwithstanding the foregoing, the
Company shall not be required to indemnify any the Purchaser under the terms of
this Article V with respect to any claim or violation for which indemnification
is expressly excluded under the Registration Rights Agreement.
 
 
 
ARTICLE VI. 
 
MISCELLANEOUS
 
6.1  Entire Agreement. This Agreement, together with the Exhibits and Schedules
hereto and the Transaction Documents contain the entire understanding of the
parties with respect to the subject matter hereof and supersede all prior
agreements and understandings, oral or written, with respect to such matters.
 
6.2  Notices. Whenever it is provided herein that any notice, demand, request,
consent, approval, declaration or other communication shall or may be given to
or served upon any of the parties by another, or whenever any of the parties
desires to give or serve upon another any such communication with respect to
this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and either shall be
delivered in person with receipt acknowledged or by registered or certified
mail, return receipt requested, postage prepaid, or by telecopy and confirmed by
telecopy answerback addressed as follows:
 
If to the Company:  


Level 8 Systems, Inc.
214 Carnegie Center, Suite 303
Princeton, New Jersey 08540
Attn: John P. Broderick

With a Copy to: 


Lemery Greisler LLC
10 Railroad Place
Saratoga Springs, New York 12866
Attn: Robert J. May, Jr., Esq.
 
13

--------------------------------------------------------------------------------


If to the Purchasers: To the address set forth on the counterpart signature page
of such Purchaser, or at such other address as may be substituted by notice
given as herein provided. The giving of any notice required hereunder may be
waived in writing by the party entitled to receive such notice. Every notice,
demand, request, consent, approval, declaration or other communication hereunder
shall be deemed to have been duly given and effective on the earliest of (a) the
date of transmission, if such notice or communication is delivered via facsimile
at the facsimile number specified in this Section prior to 6:30 p.m. (New York
City time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number specified in this Section on a day that is not a business day
or later than 6:30 p.m. (New York City time) on any business day, (c) the
business day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (d) upon actual receipt by the party to
whom such notice is required to be given. As used herein, a “business day” means
any day except Saturday, Sunday and any day which shall be a federal legal
holiday or a day on which banking institutions in the State of New York are
authorized or required by law or other governmental action to close.


6.3  Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
both the Company and each of the Purchasers or, in the case of a waiver, by the
party against whom enforcement of any such waiver is sought. No waiver of any
default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any other provision, condition or requirement hereof, nor shall any delay or
omission of either party to exercise any right hereunder in any manner impair
the exercise of any such right accruing to it thereafter.
 
6.4  Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.
 
6.5  References. References herein to Sections are to Sections of this
Agreement, unless otherwise expressly provided.
 
6.6  Successors and Assigns; Assignability. Neither this Agreement nor any
right, remedy, obligation or liability arising hereunder or by reason hereof
shall be assignable by either the Company or the Purchasers without the prior
written consent of the other party. In the event that such prior written consent
is obtained and this Agreement is assigned by either party, all covenants
contained herein shall bind and inure to the benefit of the parties hereto and
their respective successors and assigns.
 
6.7  No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.
 
6.8  Governing Law; Waiver of Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by and construed and enforced in accordance with the internal laws
of the State of Delaware, without regard to the principles of conflicts of law
thereof. Each party agrees that all proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
(each a “Proceeding”) shall be commenced exclusively in the state and federal
courts sitting in the State of Delaware. Each party hereto hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of Delaware for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of the any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any
Proceeding, any claim that it is not personally subject to the jurisdiction of
any such court, that such Proceeding is improper. Each party hereto hereby
irrevocably waives personal service of process and consents to process being
served in any such Proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. Each party hereto hereby
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence a Proceeding to enforce any provisions of a Transaction Document, then
the prevailing party in such Proceeding shall be reimbursed by the other party
for its attorneys fees and other costs and expenses incurred with the
investigation, preparation and prosecution of such Proceeding.
 
14

--------------------------------------------------------------------------------


6.9   Survival. The representations, warranties, agreements and covenants
contained herein shall survive following the Closing.
 
6.10   Counterparts; Facsimile Signatures. This Agreement may be executed in two
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other party, it being understood that
both parties need not sign the same counterpart. In the event that any signature
is delivered by facsimile transmission, such signature shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile signature page
were an original thereof.
 
6.11  [Intentionally Deleted]
 
6.12  Publicity. Neither the Company nor the Purchasers shall issue any press
release or make any public disclosure regarding the transactions contemplated
hereby unless such press release or public disclosure is approved by the other
party hereto in advance. Notwithstanding the foregoing, each of the parties
hereto may, in documents required to be filed by it with the SEC or other
regulatory bodies, make such statements with respect to the transactions
contemplated hereby as each may be advised by counsel is legally necessary or
advisable, and may make such disclosure as it is advised by its counsel is
required by law.
 
6.13  Severability. In case any one or more of the provisions of this Agreement
shall be invalid or unenforceable in any respect, the validity and
enforceability of the remaining terms and provisions of this Agreement shall not
in any way be affected or impaired thereby and the parties will attempt to agree
upon a valid and enforceable provision which shall be a reasonable substitute
therefor, and upon so agreeing, shall incorporate such substitute provision in
this Agreement.
 
6.14  Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
 


6.15  Replacement of Certificates. If any certificate or instrument evidencing
any shares of Common Stock is mutilated, lost, stolen or destroyed, the Company
shall issue or cause to be issued in exchange and substitution for and upon
cancellation thereof, or in lieu of and substitution therefor, a new certificate
or instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement shares.
 


6.16  Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each of the Purchasers
and the Company will be entitled to specific performance under this Agreement or
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation the defense that a
remedy at law would be adequate.
 
6.17  Independent Nature of Purchasers’ Obligations and Rights. The obligations
of each Purchaser under this Agreement or any Transaction Document are several
and not joint with the obligations of any other Purchaser, and no Purchaser
shall be responsible in any way for the performance of the obligations of any
other Purchaser under this Agreement or any Transaction Document. Nothing
contained herein or in any Transaction Document, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by
this Agreement or any the Transaction Document. Each Purchaser shall be entitled
to independently protect and enforce its rights, including without limitation
the rights arising out of this Agreement or out of the other Transaction
Documents, and it shall not be necessary for any other Purchaser to be joined as
an additional party in any proceeding for such purpose.
 
6.18  Fees and Expenses. Except as set forth in the Registration Rights
Agreement, and except as provided herein, each Party shall pay the fees and
expenses of its advisers, accountants and other experts.
 


15

--------------------------------------------------------------------------------




SCHEDULE I
 
 
Name and  
Address of Purchaser
 
 
Residence
Number of Shares of Common Stock
at Closing Date
 
Number of
Warrant Shares
 
 
Purchase Price
Marvin Bank
The Rittenhouse, #2505
210 West Rittenhouse Square
Philadelphia, PA 19103
PA
33,784
33,784
12,500.00
 
Marshall Brooks
419 N. Sterling Road
Elkins Park, PA 19027-2013
 
PA
 
18,919
 
18,919
 
7,000.00
 
Stuart R. Chalfin
233 S. 6th Street #2502
Philadelphia, PA 19106
 
PA
 
270,270
 
270,270
 
100,000.00
 
Dr. Michael Feldman
229 S. Van Pelt Street
Philadelphia, PA 19103
 
PA
 
94,595
 
94,595
 
35,000.00
 
Don L. Freeman
The Touraine #700
1520 Spruce Street
Philadelphia, PA 19102
 
PA
 
40,541
 
40,541
 
15,000.00
 
Mark Friedman
17291 St. James Court
Boca Raton, FL 33496
 
FL
 
33,784
 
33,784
 
12,500.00
 
Allan Gordon
1900 Rittenhouse Square 11B
Philadelphia, PA 19103
 
PA
 
33,784
 
33,784
 
12,500.00
 
Ron Kushner
Oak Hill Terrace, Apt. 413N
1655 Oakwood Drive
Penn Valley, PA 19072
 
PA
 
33,784
 
33,784
 
12,500.00
 
Leslie Littman
264 Grays Lane
Haverford, PA 19041
 
PA
 
33,784
 
33,784
 
12,500.00
 
Melvyn Rothbard
N. Columbus Blvd., Unit 225
Philadelphia, PA 19106
 
PA
 
33,784
 
33,784
 
12,500.00
 
Norman Rothbard
1420 Locust St., #10K
Philadelphia, PA 19102
 
PA
 
33,784
 
33,784
 
12,500.00
 
Larry Rutstein
2356 NW 60th Street
Boca Raton, FL 33496
 
FL
 
33,784
 
33,784
 
12,500.00


16

--------------------------------------------------------------------------------






   
SCHEDULE 1
Continued
   
 
Name and  
Address of Purchaser
 
 
Residence
Number of Shares of Common Stock
at Closing Date
 
Number of
Warrant Shares
 
 
Purchase Price
Bernard Spain
233 S. 6th Street #2505
Philadelphia, PA 19106
PA
270,270
270,270
100,000.00
 
Joseph H. Weiss
226 West Rittenhouse Sq. #3106
Philadelphia, PA 19103
 
PA
 
270,270
 
270,270
 
100,000.00
 
Jacqueline Whyte
2007 Aspen Circle
Springfield, PA 19064
 
PA
 
14,865
 
14,865
 
5,500.00
 
Arthur Lerner
3852 Shelly Road
Huntingdon Valley, PA 19006
 
PA
 
13,514
 
13,514
 
5,000.00
 
Douglas W. Baena
33 Twin Lane North
Wantagh, NY 11793
 
NY
 
54,054
 
54,054
 
20,000.00
 
Dr. Richard H. Blanck
Nine Hickory Road
Manhasset Hills, NY 11040
 
NY
 
27,027
 
27,027
 
10,000.00
 
Narinder Chugh
26-20 Bayside Lane
Flushing, NY 11358
 
NY
 
27,027
 
27,027
 
10,000.00
 
Conrad Clement
441 Orange Blvd.
Sanford, FL 31771
 
FL
 
135,135
 
135,135
 
50,000.00
 
Delphi Partners, Ltd.
45 Sparks Avenue
Nantucket, MA 02554
 
MA
 
50,000
 
50,000
 
18,500.00
 
C. Glen & Joan O. Dugdale
3609 Centerville Road
Greenville, DE 19807
 
DE
 
67,568
 
67,568
 
25,000.00
 
Paul & Marjorie Krubiner
79 Golf View Terrace
Fairfield, CT 06434
 
CT
 
27,027
 
27,027
 
10,000.00
 
Mark & Carolyn Landis
251 Crandon Blvd.
Townhouse #161
Key Biscayne, FL 33149
 
FL
 
135,135
 
135,135
 
50,000.00
 
Philip C. Leavitt
65 S. Deere Park Drive
Highland Park, IL 60035
 
IL
 
67,568
 
67,568
 
25,000.00


17

--------------------------------------------------------------------------------






   
SCHEDULE 1
Continued
   
 
Name and  
Address of Purchaser
 
 
Residence
Number of Shares of Common Stock
at Closing Date
 
Number of
Warrant Shares
 
 
Purchase Price
Fredric Mack
2115 Linwood Avenue
Fort Lee, NJ 07024
NJ
67,568
67,568
25,000.00
 
Bruce D. Miller
45 Sparks Avenue
Nantucket, MA 02554
 
MA
 
100,000
 
100,000
 
37,000.00
 
Steven S. Schneider
488 7th Avenue #3H
New York, NY 10018
 
NY
 
27,027
 
27,027
 
10,000.00
 
Dr. Philip Simkovitz
78 North Park Avenue
Easton, CT 06612
 
CT
 
42,162
 
42,162
 
15,600.00
 
Joseph H. Weiss
226 West Rittenhouse Sq. #3106
Philadelphia, PA 19103
 
PA
 
10,135
 
10,135
 
3,750.00
 
Stuart R. Chalfin
233 S. 6th Street #2502
Philadelphia, PA 19106
 
PA
 
10,135
 
10,135
 
3,750.00
 
Bruce D. Miller
45 Sparks Avenue
Nantucket, MA 02554
 
MA
 
150,000
 
150,000
 
55,500.00
 
James M. Stevens
8818 Ashridge Park Drive
Spring, TX 77379
 
TX
 
150,000
 
150,150
 
55,500.00
 
Marvin Bank
The Rittenhouse #2505
210 West Rittenhouse Sq.
Philadelphia, PA 19103
 
PA
 
67,568
 
67,568
 
25,000.00
 
Sandra Grodko
596 South Forest Drive
Teaneck, NJ 07666
 
NJ
 
50,000
 
50,000
 
18,500.00
 
Seneca Capital, L.P.
527 Madison Avenue, 11th Floor
New York, NY 10022
 
NY
 
270,270
 
270,270
 
100,000.00
 
Delphi Partners, Ltd.
45 Sparks Avenue
Nantucket, MA 02554
 
MA
 
100,000
 
100,000
 
37,000.00



18

--------------------------------------------------------------------------------



   
SCHEDULE 1
Continued
   
 Name and
Address of Purchaser
 
Residence 
Number of Shares of Common Stock at Closing Date 
Number of Warrant Shares
Purchase Price
Sandra Grodko
596 South Forest Drive
Teaneck, NJ 07666
NJ
100,000
100,000
37,000.00
 
Brown Simpson Partners, LTD
152 West 57th, 21st Floor
New York, NY 10019
 
NY
 
270,270
 
270,270
 
100,000.00
 
Haines Family Ltd. Partnership
3 Lucas Lane
Freehold, NJ 07728
 
NJ
 
100,000
 
100,000
 
37,000.00





19

--------------------------------------------------------------------------------







